Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and its dependent claims, compounds (1)-(3) and (7)-(10) recite both “wherein R is a residual of a diol, wherein the diol may be…” and either “wherein R is a residual of a residue of a triol” or “wherein R is a residue of a triol”. Since the claims do not use language that indicate that the diol and triol options are recited in the alternative, the claims are indefinite, since R cannot be both a diol residue and a triol residue. It is noted that the preambles to compounds (1)-(3) and (7)-(10) specifically recite polyethylene glycol diesters. Additionally, it is not clear what is meant by “a residual of a residue of a triol” and how it differs from a “residue of a triol”.
In compounds (4)-(6) of claim 1, applicant should amend the preamble to clarify that the trimethylolpropane diesters are bridged.
Compounds (1) and (3) have been amended to recite various negative limitations. Both compounds have been amended to recite that R is not a polyethylene glycol residue, but compounds (1) and (3) require that the compounds be polyethylene glycol diesters. The compounds have also been amended to recite that R1 is not 1 can be selected from various groups including hydrogen. It is the examiner’s opinion that applicant actually intends to require that the claimed compounds meet at least one of the conditions recited in the “wherein together…” sections of compounds (1) and (3) and the claim has been examined according to that interpretation below. The examiner recommends that the “wherein together…” section of compound (3) be replaced by “wherein compound (3) meets at least one of the following conditions: R1 is not hydrogen, x is not 7, and y is not 5;” Similarly, the examiner recommends that the “wherein together…” section of compound (1) be replaced by “wherein compound (1) meets at least one of the following conditions: R1 is not hydrogen or a hydroxy-substituted stearic ester, x is not 10, y is not 5, and n is not greater than 1;”

Claim Rejections - 35 USC § 102
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand (U.S. PG Pub. No. 2008/0051303).
In paragraphs 2 and 10-11 Brand discloses polyethylene glycol diesters of fatty acids as lubricants for plastics. In paragraph 14 Brand discloses that the fatty acids can contain a hydroxyl group, and specifically discloses 12-hydroxystearic acid as a suitable hydroxy fatty acid. A diester of polyethylene glycol with 12-hydroxystearic acid meets the limitations of compound (2) of claim 1 for the case where R is a polyethylene glycol residue, x is 10, y is 5, R1 is hydrogen, and the secondary ester linkage is not present. Further, when the fatty acid of Brand is one of the non-hydroxy fatty acids disclosed in paragraph 14 of Brand, the diester meets the limitations of compound (1) of claim 1 for 1 is hydrogen, and the secondary ester linkage is not present. Claim 1 is therefore anticipated by Brand. 
In paragraph 18 Brand discloses that the diesters are used in combination with other typical lubricants, meeting the limitations of claim 5. When the diesters are used in combination with another typical lubricant, the composition must be prepared by mixing the compounds, meeting the limitations of claim 6. Claims 5-6 are therefore also anticipated by Brand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Neuss (U.S. PG Pub. No. 2007/0166270).
16-22 hydroxyfatty acid, corresponding to compound (2) of claim 1 where the sum of x and y ranges from 13 to 19, and x and y individually range from 0 to 19, overlapping the ranges recited for compound (2) of claim 1, R1 is a hydrogen atom, and the secondary ester linkage is not present. Further, when the fatty acid of Neuss is one of the non-hydroxy fatty acids disclosed in paragraph 4 of Neuss, the diester corresponds to compound (1) of claim 1 for the case where n is 0, R1 is hydrogen, and the secondary ester linkage is not present. In paragraphs 6 and 13 Neuss discloses that the composition can further comprise an oil component, meeting the limitations of the additional lubricant of claim 5. In paragraph 53 Neuss discloses mixing the diester and the oil, meeting the limitations of claim 6.
The difference between Neuss and the currently presented claims is that the x and y values of Neuss overlap the claimed ranges rather than falling within them. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1 and 5-6 are therefore rendered obvious by Neuss.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, in the manner suggested by the examiner, and to include all of the limitations of the 
Regarding the hydroxy derived estolide trimethylolpropane diesters, the examiner agrees that the Greco-Duarte reference cited in the previous office action does not teach a compound having the claimed bridged structure, and the rejection has been withdrawn. However, the preambles to compounds (4)-(6) of claim 1 should still be amended to clarify that the diesters are bridged, since the claimed structures are not what would normally be considered as a trimethylolpropane diester.


	Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive regarding the rejections set forth under 35 USC 112(b). Applicant asserts that the recommended changes have rendered the rejection moot, but changing “triol” to “residue of the triol” does not address the other issue with compounds (1)-(3) and (7)-(10) of claim 1, which is that the claim recites that R is both a residual of a diol and a residue of a triol, when R cannot be both, and it is unclear how R could be a residue of a triol when the claim specifically recites polyethylene glycol diesters. It is also unclear what is meant by “residual of a residue of a triol”. Regarding compounds (4)-(6), while the prior art rejection has been withdrawn in light of applicant’s argument that Greco-Duarte does not teach compounds having the recited structure, the indefiniteness rejection remains, since the preamble to compounds (4)-(6) should clarify that the compounds are bridged trimethylolpropane diesters. For example, the preamble to compound (4) of claim 1 should recite “bridged estolide trimethylolpropane diesters”, or perhaps “adipic acid bridged estolide diesters”, instead of simply reciting “estolide trimethylolpropane diesters”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771